DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, please clarify what is intended by the statement “return a subtraction signal, the subtraction signal being obtained by subtracting a signal circulating through the first close loop from the integration signal, to the first close loop”. For examination purposes, the Examiner is interpreting the statement as a subtraction signal, obtained from a signal in the first close loop, being returned to the close loop. 
Similar limitations are present in independent claims 8 and 13.
Claim 4 recites the limitation "the excitation signal waveform data" in line 5.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of waveform data for the excitation signal.
The remaining claims depend from, and therefore include, the indefinite limitations of the independent claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 8, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Japanese publication to Azuma (JP H09 222890 A) (English Translation provided).
In terms of claim 1, Azuma teaches an electronic musical instrument comprising: a plurality of operators (see Figure 1 keyboard 2 and paragraph 9) which includes a first operator corresponding to a first pitch (see Figure 1, and para. 10, see key corresponding to TG1) and a second operator corresponding to a second pitch (see Figure 1, and para. 10, see key corresponding to TG2); and a sound source (see Figure 1, with the general synthesizer module comprising parts 8, 10, 12, 14, 16), wherein the sound source is configured to: generate, in response to designation of the first operator and the second operator, a first output signal from a first close loop corresponding to the first pitch (see Figure 1, TG 1 / 8-1 and Figure 2 defining a closed loop 8-n) and a second output signal from a second close loop corresponding to the second pitch (see Figure 1, see TG 2 / 8-2 and Figure 2 defining a closed loop 8-n), generate an integration signal by integrating the first output signal and the second output signal (see Figure  1, the output of the adder 10), and return a subtraction signal, the subtraction signal (see Figure 3, subtractor 26 and paragraph 23) being obtained by subtracting a signal circulating through the first close loop from the integration signal (see the loop circuit subtractor 26 in paragraph 23), to the first close loop (see Figure 2), and then output a musical sound signal including signal components corresponding to the second pitch as a musical sound signal corresponding to the first pitch (see Figure 1 adder 10 and paragraphs 40-41).
In terms of claims 8 and 13, the same reasoning applied in the rejection of apparatus claim 1, mutatis mutandis, applies to the subject-matter of method claim 8, and non-transitory computer readable storage medium claim 13, given the apparatus is considered inseparable from the method and instructions to perform the method of using the apparatus.
As for clams 3 and 10, see Azuma, Figures 1 and 2, where the resonance signal is circulated through gain element 12, filter 14 and adder 16 to each of the Tone Generator TG (8-n). TG 1 and TG 2 each corresponding to excitation signals triggered by KON-1 and KON-2 respectively will be mixed with the respective resonance signals based on a mixed output signal (see Figure 1, adder 10). 
As for claims 7 and 12, Azuma shows a return of the subtraction signal (see paragraphs 33-34, 38 and 44, together with Figures 2 and 6).

Claims 1, 3-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Kakishita (US 2012/0240750).
In terms of claims 1, 8 and 13, Kakishita discloses a string simulator model based on individual looped string waveguide models (see Figure 2 models 30) and a soundboard model (see Figure 2, part 14). Each output from the individual string models being added with the output of the resonance model (see Figure 2, part 53) and fed back to the pin-side part (see Figure 2, adder 43) through a retrogressing wave calculator and attenuated (see Figure 2, part 41).
As for claims 3 and 10, see Kakishita, Figures 3-4 and paragraph [0056], where the sound source unit is input to the string simulator 30 through element 12.
As for claim 4, see Kakishita, Figures 4 to 6 and paragraphs [0073]-]0077], where the gate component corresponds to the claimed window.
As for claims 5 and 11, see Kakishita, Figures 1 and 7 and paragraphs [0031]- [0032], and Figure 4, for the multiplication with the window function (gate 8n) or the BPF 71 to 7n (see also Figure 5).
As for claim 6, see Kakishita, paragraphs [0031] and [0032], and paragraph [0068], and Figure 5, where the gating function of respective frequency components will adapt to the pitch generated by the waveform data.
As for claims 7 and 12, see Kakishita, paragraph [0083].

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the US patent application publication to Sakata (US 2020/0111463).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
In terms of claim 1, Sakata teaches an electronic musical instrument comprising a plurality of operators corresponding to multiple pitches as claimed ( see Abstract and Figure 2, x88), and a sound source (see Abstract), wherein the sound source is configured to: generate first and second output signals from first and second close loops as claimed (see Figure 2 and paragraphs [0049]-[0051]), generate an integration signal as claimed (see paragraphs [0047] and [0101]), and return a subtraction signal to the close loop as claimed (see Figures 2 and 3, 41A, correlating with Figure 6 subtractor, and paragraphs [0062]-[0066]). (See also paragraphs [0006], [0024], [0027], [0029], [0032], [0037], [0038], [0040], [0046], [0047], [0049]-[0051], [0055], [0056], [0058], [0059], [0062]-[0066], [0072]-[0076], [0079], [0084], [0086], [0092], and [0101]-[0103])
As for claim 2, Sakata teaches the use of polar coordinate conversion (see paragraphs [0072] and [0073]).
As for claim 3, Sakata teaches generating mixed signals through adding to the close loops (see adders 43 and 44, and paragraphs [0047], end of [0086] and [0101]).
As for claim 4, Sakata teaches multiplying partial data, contained in waveform data having different intensities, using a window function (see Abstract, and paragraphs [0032], [0037], [0038], [0040], [0072]-[0076], [0079], [0084] and [0086]).
As for claim 5, Sakata teaches reading out partial data according to volume data and multiplying said partial data by a window function to generate an excitation signal (see Abstract, paragraph [0006], and claim 1 of Sakata).
As for claim 6, Sakata teaches the read partial data having differing numbers and differing window function widths (see paragraphs [0024], [0032], [0035], [0038] and [0092]).
As for claim 7, Sakata teaches the subtraction signal returned as claimed (see Figures 2, 3 and 6, and paragraphs [0048] and [0066]).
In terms of claims 8-13, the same reasoning applied in the rejection of apparatus claims 1-3, 5 and 7, mutatis mutandis, applies to the subject-matter of method claims 8-12, and non-transitory computer readable storage medium claim 13, given the apparatus is considered inseparable from the method of using and instructions to perform the method of using the apparatus.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patents to Suzuki (5,777,249) and Kunimoto et al. (5,187,314).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        06/04/2022